                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                         DOCKET NO: 1:19-CR-00048-MOC-WCM-1


UNITED STATES OF AMERICA                           )
                                                   )
                vs.                                )
                                                   )                     ORDER
VETO OMAR MARTIN,                                  )
                                                   )
                         Defendant                 )


       THIS MATTER is before the Court on Defendant’s Motion to Suppress Evidence and

Incorporated Memorandum of Law.          (Doc. No. 10).      The Government has responded,

opposing the motion. (Doc. No. 13). The Court will hear argument on the motion on October

2, 2019. In preparation, the Court enters the following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that the parties shall be prepared to discuss

       United States v. Clyburn, 24 F.3d 613 (4th Cir. 1994), and United States v. Lull,

       824 F.3d 109 (4th Cir. 2016), explaining whether and to what extent these cases

       clarify whether the Magistrate had a substantial basis for finding probable cause

       to issue a search warrant.


        Signed: September 30, 2019




                                               1
